BURKE, J.
I dissent. I believe that the rule of People v. Hatten, 64 Cal.2d 224 [49 Cal.Rptr. 373, 411 P.2d 101], *691should have been upheld and applied in this case. Petitioner was represented by competent counsel who, the referee found, advised petitioner of his appeal rights before and within the 10-day period. The referee found further that petitioner did not request counsel to file an appeal but that because of his emotional state, the language barrier and other circumstances, petitioner was not aware of his right to appeal. I submit that lack of awareness of technical rules of law and procedure is common among nonprofessional litigants. The courts appoint counsel for them to protect their rights and in turn must rely on counsel to represent them properly. Absent a showing of lack of proper representation relief should not be grántéd.
If understanding and awareness on the part of a defendant are to be the test it will prove wholly impractical if not impossible to apply. For example, the referee found here that even after the hearing that he conducted the petitioner does not fully understand the meaning of an appeal. Had the trial judge followed the federal practice and informed this petitioner of his rights of appeal at the time of sentencing in all probability the advice would have been equally meaningless under the circumstances.
.When a defendant in a criminal case is acting without counsel for whatever reason I can see the need for the court to advise him of his right to appeal and of the time within which he must act, but when competent counsel has been afforded him and particularly when such counsel has represented him at the trial and is fully familiar with it, I believe the court has no duty to advise the defendant further. The only exception that I would make to that rule would be where the representation by counsel is shown to have been so incompetent as to-have reduced the trial to a “sham” or a “farce.” (People v. Ibarra, 60 Cal.2d 460 [34 Cal.Rptr. 863, 386 P.2d 487].)
In Iiarra this court stated that to justify relief from a failure of counsel competently and properly to represent his, client and to establish a denial of his constitutional right ‘ ‘ an extreme case must be disclosed:” I submit that such a showing has not been made in the case at hand.
McComb, J., concurred.